—Determination of respondent New York City Transit Authority dated February 12, 1999, demoting petitioner from his position as a train service supervisor to a non-supervisory position upon findings of insubordination and improper performance of duties, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered August 24, 1999), dismissed, without costs.
The Administrative Law Judge’s finding that petitioner knew what his assignment was on the day in question and chose not to perform it is supported by substantial evidence, including petitioner’s implausible explanations for his admitted failure to follow instructions. Petitioner’s insubordination clearly constituted “misconduct” within the meaning of Civil Service Law § 75, and warranted the penalty imposed. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Lerner and Buckley, JJ.